          Case 1:20-cr-00489-JMF Document 16 Filed 11/16/20 Page 1 of 2




                                                                            November 16, 2020
BY ECF

The Honorable Judge Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


RE:    United States v. Donald Williams
       20 Cr. 489 (JMF)

Honorable Judge Furman:
        I write to request a 30-day extension to file pretrial motions in Mr. Donald Williams’ case.
Defense motions are currently due on Friday, November 20, 2020. The Government does not
object to this request.
       On September 3, 2020, Mr. Williams was presented in Magistrate Court on a criminal
complaint. The defense reserved a bail application without prejudice and Mr. Williams was
ordered detained. On September 15, 2020, the Government filed an indictment against Mr.
Williams; the Court referred Mr. Williams’ arraignment to Magistrate Court. Mr. Williams was
arraigned by Magistrate Judge Robert W. Lehrburger on September 28, 2020.
         On September 25, 2020, the Court ordered the Government to produce discovery to the
defense within two weeks and set the following motions schedule: Defense motions due by Friday,
November 20, 2020; response due by December 4, 2020; reply due by December 11, 2020. The
Government then completed two discovery productions on September 25, 2020 and October 2,
2020. Based on a review of the discovery provided, on October 26, 2020, defense counsel sent a
letter to the Government requesting additional outstanding discovery. On November 11, 2020, the
Government responded to defense counsel’s request and provided additional discovery. The
following day, the defense provided the Government with a drive to send the supplemental
discovery directly to Mr. Williams at Essex County Correctional Facility.
       Accordingly, the defense respectfully requests a 30-day extension of the current November
20, 2020 motions deadline. This extension will enable the defense to review the additional
         Case 1:20-cr-00489-JMF Document 16 Filed 11/16/20 Page 2 of 2




discovery turned over on November 11, 2020, discuss the discovery with Mr. Williams, and
determine what motions, if any, defense counsel will file on Mr. Williams’ behalf. The
Government does not object to this request.
      Thank you for your consideration of this request.




                                                   Respectfully submitted,

                                                   /s/ Marne Lenox
                                                   Marne Lenox
                                                   Assistant Federal Defender
                                                   (212) 417-8721



cc:   Sarah Kushner, Assistant U.S. Attorney




Application GRANTED. Any defense motion shall be filed by December 21, 2020. In light of
the holidays, any opposition shall be filed by January 8, 2020; and any reply shall be filed by
January 15, 2020. In light of the adjournment, the pretrial conference is ADJOURNED to
January 4, 2021, at 3:00 p.m. Counsel should confer about excluding time under the Speedy Trial
Act and submit a proposed order to Chambers. The Clerk of Court is directed to terminate Doc.
#15. SO ORDERED.




                                    November 16, 2020




                                               2
